UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2511



ANTHONY L. SCALES,

                                              Plaintiff - Appellant,

          versus


USF LOGISTICS; JILL PINTOZZI; RANDY HLADKY;
CHRIS JENNINGS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CA-04-448)


Submitted:   April 28, 2005                   Decided:   May 3, 2005


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony L. Scales, Appellant Pro Se.      Mildred Bennett Wells,
MCGUIREWOODS, LLP, Richmond, Virginia; Kristine Elizabeth Aubin,
CONNELLY, SHEEHAN, HARRIS, Chicago, Illinois, for Appellees


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Anthony L. Scales appeals the district court’s order

granting summary judgment to the Defendants and dismissing Scales’

Title VII action.      We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.        See Scales v. USF Logistics, No. CA-04-448

(E.D. Va. Dec. 3, 2004).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court   and     argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                    - 2 -